Citation Nr: 1735025	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable evaluation for irritable bowel syndrome (IBS).  

2. Entitlement to service connection for a heart disorder, claimed as irregular heart rate and palpitations.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case for further development in May 2015.  That development has been completed and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  




FINDINGS OF FACT

In a statement made on August 12, 2015, the Veteran indicated his desire to withdraw all pending appellate issues; there are no justiciable issues currently present.


CONCLUSION OF LAW

1. The claim for entitlement to an initial compensable evaluation for IBS is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2. The claim of entitlement to service connection for a heart disorder, claimed as irregular heart rate and palpitations is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204.  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claims

Per a May 2015 Board remand, the Veteran was afforded VA examinations in regard to each of his claims of appeal.  The Veteran refused to attend the examinations and a notation of the refusal is of record.  In an August 2015 statement, the Veteran articulated his wish to withdraw all claims pending before the Board.  This desire was expressly reduced to a writing that is of record. 

A Veteran may withdraw the substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal for all pending claims. Therefore, the Board concludes that no allegation of fact or law remains. In the absence of such assertions, the issues are to be dismissed.  38 U.S.C.A. § 7105 .



ORDER

The claim for entitlement to an initial compensable evaluation for IBS is dismissed.  

The claim of entitlement to service connection for a heart disorder, claimed as irregular heart rate and palpitations is dismissed.  




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


